DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 9/24/2021, wherein:
Claim 1 is currently pending;
Claim 1 has been amended; and
Claim 2 has been cancelled.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
The last phrase of the Abstract beginning with “thereby” in lines 3-4 should be removed. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
On page 7, in the “Yaw control” paragraph, line 3, the phrase “tile angle” should be replaced with “tilt angle.”
Appropriate correction is required.

Claim Objections
Claims(s) 1 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended in lines 4-5 to recite “based on an eagle eye tri-rotor UAV.” Nowhere in the originally filed disclosure was this phrase or anything which could be interpreted to be “an eagle eye” recited. This newly added claim limitation is deemed impermissible new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 has been amended in lines 4-5 to recite “based on an eagle eye tri-rotor UAV.” As outlined above, there does not appear to be any basis for the phrase “eagle eye” in the originally filed disclosure. As such, it is completely unclear what the metes and bounds of an “eagle eye …UAV” would be since the term is never recited or defined in the disclosure. 
Claim 1 recites “An air, sea, and underwater tilt tri-rotor unmanned air vehicle (UAV)” in the preamble. In lines 9, 13, and 42, the phrase “the air, sea, land and underwater tilt tri-rotor UAV” is recited. There is not sufficient antecedent basis for the “land UAV” in the claim and it is unclear if the “land UAV” is the same one of the preamble. 
Claim 1 recites the limitation "fixed end" in line 20.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be amended to recite “a 
Claim 1 recites the limitation "medial axis of the main wing” in line 21.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be amended to recite “a medial axis of the main wing.”
Claim 1 recites the limitation "medial axis of fuselage” in line 25.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be amended to recite “a medial axis of the fuselage.”
Claim 1 recites the limitation "lower part of the tail of the fuselage” in line 31.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be amended to recite “a lower part of the tail of the fuselage.”
Claim 1 recites that the UAV has four operation modes and additionally recites movement of control surfaces, tilt rotors, propeller and rotor speeds, etc. but provides no structure(s) such as a controller/autopilot for performing the operations recited such as independent control of the control surfaces, rotors, tilt angles, air bags, etc. 
Claim 1 recites “the independent tilt angle of each of the front motor rotors ranges from 0 to 100 degrees” and “ the tilt angle of the rear motor rotor ranges from -30 to 30 degrees” in lines 25-26 and 27-29, respectively. The angles of the tilt rotors are not given with respect to an origin and a direction such that it is unclear how the tilt rotors may be rotated/tilted. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647